Mr. Justice Morton W. Thompson delivered the opinion of the court. This case was before us at the October term, 1910, 158 Ill. App. 42, when it was reversed and remanded for errors of law. At the first trial, plaintiff recovered a judgment for $1,750. At this trial plaintiff recovered a judgment for $800. .While several errors are assigned by appellant, only one is insisted upon in the argument, namely, that the verdict is against the weight of the evidence. We will therefore confine ourselves to that assignment. While there was some testimony heard on this trial not given at the former, yet the main facts are as stated in our former opinion, and we see no need of repeating them here. We have examined all the evidence carefully and find it so conflicting that the jury might have found their verdict either way. In view of the fact that two juries have found the defendant guilty and two trial judges have approved the verdicts, we cannot say it is so manifestly against the weight of the evidence that we should, for that reason, set it aside and reverse the case. C. & J. Electric Railway Co. v. Barrows, 128 Ill. App. 11. Finding no error in the record the judgment of the trial court will be affirmed. Affirmed.